DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
Applicant’s response, filed 02/02/2021, to the previous office action has been considered and made of record. Claims 256-259, 261-266, and 268-272 have been presented and are pending further examination as detailed within the present office action.

Response to Arguments
Applicant’s arguments, see pages 7-9 of Applicant’s Remarks filed 02/02/2021, with respect to the previously presented 35 USC 103 rejections and the currently presently claim limitations have been fully considered and are persuasive.  Applicant’s arguments are persuasive for at least the reasoning that the new claim limitations of independent claims 256, 259, and 266 have not been disclosed by the art utilized in the prior art rejection. Therefore, the previously presented 35 USC 103 rejections of claims 256-259, 261-266, and 268-272 have been withdrawn. 

Allowable Subject Matter
Claims 256-259,261-266 and 268-272 (renumbered 1-15 for issue) allowed.
The following is an examiner’s statement of reasons for allowance: Independent claims 256, 259, and 266 have been amended to further require details of the search unit drawn to an angular radial search radius, the determination of local maxima brightness points amount points in said search radius, and the interpolation based on said local maxima. These additional claim limitations of independent claims 256, 259, and 266 have not been disclosed by the previously presented prior art of Cheng et al (“Automated Delineation of Calcified Vessels in Mammography by Tracking With Uncertainty and Graphical Linking Techniques”), Kapoor et al (US 2014/0210821), Lu et al (US 2010/0215238) when considered alone or in combination. Furthermore, neither the previously presented prior art, known .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (Note: Some of these references were cited in a prior action).
Grosskopf (US 2010/0166283) has disclosed a medical image processing method of growing vessel structures from initial contours extracted from said image data.
Jang (US 5757953) has disclosed a method of extracting regional contours from radiographic image data (Fig 1-3) and a connected component analysis of select pixels in regions of said image data corresponding to components of the contours. The results of the connected component analysis are then utilized to generate a segmentation map for regions of interest in said radiographic medical image data.
Metaxas et al (US 2005/0027188) has disclosed a method of analyzing MRI images of a person’s breast region to determine and classify regions of the image data as pertaining to a tumor. The process of Metaxas including a sequence for extracting regions of the image data based on a method of region growing, wherein pixels are added or discarded based on measured parameters of the image data.
Najarian et al (US 2017/0148158) has disclosed (abstract, Fig 2, para 0036, 0039-0044) the denoising of vessel image data, the branch removal based on properties of the vessels 
Gulsun et al  (US 2008/0187199) has disclosed extracting vessel structures from medical image data and based on an initial seed point, growing and linking structures to generate a vessel structure pathway (fig 12-15B).
 Oakley et al (US 2007/0047787) (Figures 12-15) has disclosed a method of extracting line features from medical image data and the computation of features of said lines to create generate a set of connected linear features corresponding to a sequence of interconnected vessels.
Carmi (US 2020/0051246) has disclosed the processing of CT medical image data in a scale space.
Lee et al (US 2014/0363064) has disclosed (para 0057, 0069, 0097-0103) the analysis of image data in sale space to determine connectivity between linear structures within the image data, the connectivity including the pruning and connecting of branches from the trees of linear structures.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J BLOOM whose telephone number is (571)272-9321.  The examiner can normally be reached on 9:30AM - 6:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on (571) 272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN J BLOOM/Examiner, Art Unit 2666                                                                                                                                                                                                        




/KIM Y VU/Supervisory Patent Examiner, Art Unit 2666